Citation Nr: 1024539	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-17 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for lumbar 
radiculopathy, left lower extremity (previously characterized 
as bilateral sciatic nerve damage). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1948 to May 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California, which granted service connection for 
bilateral sciatic nerve damage and assigned a 10 percent 
evaluation. 

A May 2007 statement of the case recharacterized the 
Veteran's bilateral sciatic nerve damage as two separate 
issues and assigned a 10 percent evaluation for the right 
lower extremity and a non-compensable evaluation for the left 
lower extremity. 

A March 2009 supplemental statement of the case identified 
the issues as lumbar radiculopathy, right lower extremity and 
lumbar radiculopathy, left lower extremity with current 
ratings of 10 percent disabling for each extremity and 
confirmed the ratings.  However the subsequent March 2009 
rating decision, which did not directly address the issue, 
noted the current ratings to be lumbar radiculopathy, right 
lower extremity as 10 percent disabling and lumbar 
radiculopathy, left lower extremity as noncompensable.  

In September 2009 the Board remanded the claim for the 
issuance of a rating decision to establish the current 
evaluation for lumbar radiculopathy left lower extremity.  In 
a February 2010 Supplemental Statement of the Case the RO 
determined the Veteran to have a noncompensable rating for 
his left lower extremity.  A February 2010 rating decision 
addressing a separate issue, listed the current rating for 
the lumbar radiculopathy, left lower extremity to be  
noncompensable.  The RO has substantially complied with the 
September 2009 Board remand and no further development is 
needed. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDING OF FACT

The service-connected lumbar radiculopathy, left lower 
extremity has been manifested by complaints of radiating 
pain, and weakness, more nearly approximating no more than 
mild incomplete paralysis of the left leg.


CONCLUSION OF LAW

The criteria for an evaluation of 10  percent, but no higher, 
for lumbar radiculopathy, left lower extremity, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as 'staged' 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran claims he is entitled to a higher initial rating 
for his lumbar radiculopathy, left lower extremity 
(previously considered as bilateral sciatic nerve damage), 
currently evaluated as noncompensable. 

The Veteran's left lumbar radiculopathy has been evaluated 
under Diagnostic Code 8520, which contemplates paralysis of 
the sciatic nerve.  A 10 percent evaluation is assigned for 
mild incomplete paralysis.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 40 percent 
evaluation is provided for moderately severe incomplete 
paralysis.  A 60 percent evaluation is warranted for 
incomplete paralysis that is severe with marked muscular 
atrophy.  An 80 percent evaluation is afforded for complete 
paralysis where the foot dangles and drops, no active 
movement is possible in the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.   
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

In rating peripheral nerve injuries and their residuals, 
attention is given to the site and character of the injury, 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120
 
In a March 2002 letter the Veteran's physician, Dr. L.H., 
described the history of the Veteran's right leg pain.  A 
March 2002 CT scan noted the Veteran's complaints of pain 
radiating from the right hip down to the calf with a sciatic 
quality but no findings of radiculopathy were made.  An April 
2002 letter from the Veteran's physician, Dr. J.L., reported 
the Veteran's complaints of right leg and hip pain and 
diagnosed him with mild right L4 radiculopathy secondary to 
L4-5 herniated disc.  There was no mention of the left lower 
extremities in any of the above reports.

At a VA examination for his back in November 2005 the Veteran 
reported radiation of pain from his middle to lower back into 
his right buttock and right leg which caused weakness and 
falling at times.  He reported weakness in the lower 
extremities due to radiation of pain which causes his legs to 
give out.  The Veteran's muscle strength was 5 out of 5 on 
the left lower extremity.  His sensory function was intact 
both above and below the waist, and deep tendon reflexes were 
2+ in the left lower extremity.  The examiner diagnosed 
degenerative joint disease of the lumbosacral spine with 
lumbar radiculopathy due to positive straight leg raising of 
the right leg. 

In January 2006 the Veteran was observed to have full weight 
bearing gait with no difficulty. 

In May 2007 the Veteran's chiropractor, Dr. B.F., reported 
that the Veteran has debilitating flare-ups which causes him 
to be antalgic [gait], with spasms in the lumbar 
paravertebrals, and radiating pain into his right and/or left 
hip and buttock area. 

At the March 2008 VA examination the Veteran reported pain 
down into his legs, with worse pain in his thighs and hips.  
He was found to have an altered gait and was very unsteady 
due to pain and weakness in his legs and hips.  The Veteran 
had tenderness to palpitation over the sacroiliac joint.  His 
sensation was intact with no atrophy of the lower 
extremities.  The Veteran had a cane but did not use it as it 
caused more imbalance due to his altered gait, and he 
sometimes used a wheelchair.  However, it was also noted that 
unsteadiness in his legs was also due to his brain injury.   

Recent VA treatment records from 2008 and 2009 have observed 
the Veteran to have a normal gait and recorded no complaints 
of radiculopathy or radiating pain.  

The Veteran's neurological impairment causes weakness in his 
legs which causes him to lose his balance and fall.  Although 
the Veteran's balance problems may be due in part to the 
unrelated brain injury, no medical professional has attempted 
to distinguish between the symptoms associated with the 
service connected diagnosis and the non-service connected-
diagnosis.  When it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
such effects should be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  He has no decreased muscle strength in the left 
lower extremity.  He has radiating pain in his left hip and 
buttock.  Moderate incomplete paralysis has never been shown.  
The Veteran does not have foot drop, and his sensory function 
was intact.  Deep tendon reflexes were 2+ in the left leg.  
In light of the foregoing, and resolving all doubt in the 
Veteran's favor the overall neurological disability picture 
more closely approximates mild incomplete paralysis.

The Veteran is assigned a 10 percent rating for lumbar 
radiculopathy, left lower extremity, based on mild incomplete 
paralysis.  The level of impairment has been relatively 
stable throughout the appeals period, or at least has never 
been worse than reflected by the ratings assigned.  
Therefore, an application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Given the above, the medical evidence more closely resembles 
the criteria required for a 10 percent evaluation, but no 
higher, for the lumbar radiculopathy, left lower extremity, 
under DC 8520.  38 C.F.R. § 4.124(a).   











ORDER

Entitlement to an initial rating of 10 percent disabling for 
lumbar radiculopathy, left lower extremity (previously 
characterized as bilateral sciatic nerve damage) is granted. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


